  Case 3:21-cv-00022-GMG-RWT Document 1 Filed 02/05/21 Page 1 of 5 PageID #: 1

                                                                                                       1

IN THE DISTRICT COURT UNITED STATES FOR THE NORTHERN DISTRICT OF WEST
                                                                                           FILED
                                                                                          FEB 052021
                                          VIRGINIA MARTINSBURG

ARTHUR LEE HAIRSTON SR.,

            Plaintiff,

            V.                                         *          CASE No.            3   ~\C~i
DVA,                                                   *
                                                                   CIVIL SUIT 28 U.S.C. 1331

REGIONAL VA OFFICE MARTINSBURG,                         *
                                                                  REFILED UNDER RULE 15 (c)

JANESVILLE                                                         14th   and   5th   AMENDENTS

CLAIMS INTAKE CENTER,                                      *       JURY TRIAL DEMANDED

PHILADELPHIA PENSION CENTER,                            *


            DEFENDANT’S.                                   *




                                              JURISDICTION

            This court has jurisdiction pursuant to 28 U.S.C. 1331 Federal Question and Rule 15(c).

This complaint is for monetary; compensatory; and other damages. The DVA has been put on

prior notice concerning this tort claim see, Fourth Circuit Court of Appeals case # 19-1276. This

complaint is filed pursuant to F.R.C.P 15(c) (1) (A) (B). This amendment asserts a claim and

defense that arose out of the conduct, transaction, or occurrence set out- or attempted to be set

out   —   in the original pleading; or.

           The plaintiff asserts the fact that he was discriminated against by the named defendants.

In the original filing the plaintiff listed as remedy for, the discriminatory conduct that violates the

constitution of the United States prohibitions against same. That the Fourth Circuit order the
 Case 3:21-cv-00022-GMG-RWT Document 1 Filed 02/05/21 Page 2 of 5 PageID #: 2

                                                                                                        2


defendants to correct this by ordering the DVA to correct the pension eligibility, or the

enforcement of same.

        The plaintiff is requesting to be made whole, in correcting what was attempted to be set

out in the original pleading. For the unconstitutional conduct of the defendants, by monetary

damages against, the named defendants in the amount of 1,000,000 dollars.



COUNT ONE:

        The DVA is guilty of discrimination concerning the pension process. The DVA has

allowed this discrimination and is guilty of same. The DVA allowed the State Regional VA to

discriminate concerning the application process. The DVA allowed Philadelphia Intake to

discriminate concerning the application process. The DVA allowed Janesville Intake to

discriminate concerning the application process.

       This policy; practice; and procedure had the effect of outright discrimination and violates

and rises to the level of a true constitutional violation which violates the   5th   and 14th amendments.

Plaintiff has the right to be made whole.

       Wherefore in light of the foregoing plaintiff request 1,000,000 in damages from

defendant DVA.



COUNT TWO:

       The plaintiff on 8/15120 18 was the subject of discrimination by the VA and its regional

retired Air Force veteran. A Mr. Robinson knew or should have know that, the plaintiff had to

submit with the statement in support of claim an application and any documentary evidence. See

exhibit (1) statement in support of claim dated 8/15/2018.
 Case 3:21-cv-00022-GMG-RWT Document 1 Filed 02/05/21 Page 3 of 5 PageID #: 3

                                                                                                        3


        Wherefore in light of the foregoing plaintiff request 1,000,000 in damages from

defendant Robinson, Regional DVA office Martinsburg WV.



COUNT THREE:

        The discrimination continued on the part of the Philadelphia claims intake center. Upon

calling the claims intake center on approximately 10/23/2018, plaintiff was told to submit a

hardship package with bills, but was not told to submit an application see, exhibit (2) exhibits A-

H, Plaintiff was not told that he had to fill out an application until December 31 2018. Plaintiff

complied see, exhibit (3) the application. Plaintiff will submit exhibits A-H during discovery.

        As VA representatives all of~, the named departments knew or should have known that the

application was needed to complete the process. All handle claims on a daily basis. Therefore by

not ensuring that, the plaintiff, fill out the application was, the pretext to, the discrimination on

the part of~, the regional office and the pension intake center. They all knew the claim would go

nowhere without the application.

       Wherefore in light of the foregoing plaintiff request 1,000,000 in damages from

defendant Philadelphia Intake Center.




COUNT FOUR:

       Plaintiff was told today by Janesville Intake Center on 1/4/20 19 at approximately 3:00

pm, that he had no claim in by an individual named Kevin at the intake center, 28U.S.C 1746.

Upon call back after calling the American Legion a young lady told me that, the claim was there

I had a reference number. The rub is what she told was wholly unbelievable.
 Case 3:21-cv-00022-GMG-RWT Document 1 Filed 02/05/21 Page 4 of 5 PageID #: 4

                                                                                                      4


        I was told that even though I filled out a statement of the claim in August 2018, and due

to the pre-textual discrimination of not advising plaintiff to fill out the application until

December 2018, plaintiff was given a date of August 6, 2019 for the pension to start, 28 U.s.c.

1746.

        Wherefore in light of the foregoing the plaintiff request 1,000,000 in damages from

defendant Janesville.

        The evidence in this case that demonstrates discrimination, the intentional stall tactics

that paints a pretty mosaic. Of the fact that this was done intentionally, the DVA stalling waiting

until the Social Security Administration granted the reinstatement of the plaintiffs SSD. So that

plaintiff would be denied. This policy; practice; or procedure amounts to discrimination.

        Wherefore plaintiff seeks monetary damages in the amount 1,000,000 dollars, from the

defendant DVA; Regional Veterans State Office Martinsburg; Philadelphia Intake center; and

Janesville Intake center




                                                                              Arthur Lee Hairston SR

                                                                                 521 West Race Street

                                                                             Martinsburg, WV 25401

                                                                                Phone: (304) 5820209



                                                                                            U.S. DVA

                                                                                    1722 I Street NW,

                                                                             Washington D.C. 20421
 Case 3:21-cv-00022-GMG-RWT Document 1 Filed 02/05/21 Page 5 of 5 PageID #: 5

                                                                                                  5




                                                                    West Virginia Department of

                                                                               Veteran’s assistance

                                                                            115 Aikens Center #16

                                                                           Martinsburg WV 25404



                                                                             DVA Regional Office

                                                                           5000 Wissahickon Aye,

                                                                            Philadelphia Pa, 19144



                                                  DVA, Janesville Claims Intake Pension Center

                                                                                    P.O. Box 5206

                                                                         Janesville, WI 53547-5206



                                     CERTIFICATE OF SERVICE

       I Arthur Lee Hairston Sr. does hereby certify that a true copy of this complaint and

request to proceed in-forma pauper was sent to the clerk’s office upon the address of 217 West

King Street Martinsburg WV 25401 by U.S. First Class Mail this    25th




                                                                 ARTHUR LEE HAIRSTON SR
